Title: To James Madison from Maurice Rogers, 2 October 1807
From: Rogers, Maurice
To: Madison, James



Sir
St Iago de Cuba October 2d 1807.

I have the honor to enclose you herewith a letter from Mr Aw. Hadfig whom I found acting here as vice consul after the departure of Mr. Blakeley, also an account against the United States with the necessary vouchers.
Having received no orders relative to the arrangement of those accounts I have recommended to him the sending of them on to the United States.  The accounts appear to be  and correct.  With the most perfect Consideration I have the Honor to Remain Your mo. obt. Sert.

Maurice Rogers

